                                                                            Case 2:20-cv-00689-APG-EJY Document 23 Filed 06/25/20 Page 1 of 2


                                                                        1   JEFFREY GRONICH, ATTORNEY AT LAW, P.C.
                                                                            Jeffrey Gronich, Esq. (#13136)
                                                                        2   1810 E. Sahara Ave.
                                                                            Suite 109
                                                                        3   Las Vegas, Nevada 89104
                                                                            Tel: (702) 430-6896
                                                                        4   Fax: (702) 369-1290
                                                                            jgronich@gronichlaw.com
                                                                        5   Attorneys for Defendants
                                                                            NEUBLOC, LLC; AVIE HOLDINGS, LLC;
                                                                        6   TEQSPRING, INC; TEQNIKSOFT, LLC;
                                                                            & TRIBUTARY PUBLISHING INC.
                                                                        7
                                                                                                       UNITED STATES DISTRICT COURT
                                                                        8
                                                                                                              DISTRICT OF NEVADA
                                                                        9
                                                                               KRISTINE D’ARIENZO, an individual;
                                                                       10                                                            Case No. 2:20-cv-00689-APG-EJY
Jeffrey Gronich, Attorney at Law, P.C.




                                                                                                 Plaintiff,
                                                                       11      vs.
                                                                                                                                     STIPULATION AND ORDER TO
                                  (702) 430-6896 FAX: (702) 369-1290




                                                                       12      NEUBLOC, LLC, a California limited liability          EXTEND RESPONSE DEADLINE
                                      1810 E. Sahara Ave., Suite 109
                                        Las Vegas, Nevada 89104




                                                                               company; AVIE HOLDINGS, LLC, a Nevada
                                                                       13      limited liability company; TEQSPRING,
                                                                               INC., a Nevada corporation; TEQNIKSOFT,
                                                                       14      LLC, a Nevada limited liability company;
                                                                               TRIBUTARY PUBLISHING INC., a
                                                                       15      Delaware corporation; DOES 1-10 business
                                                                               entities, forms unknowns; DOES 11-20,
                                                                       16      individuals; and DOES 21-30, inclusive,

                                                                       17                     Defendants.
                                                                               ___________________________________
                                                                       18      NEUBLOC, LLC, a California limited
                                                                               liability company; and TRIBUTARY
                                                                       19      PUBLISHING       INC,    a  Delaware
                                                                               corporation;
                                                                       20
                                                                                                 Counter-Plaintiffs,
                                                                       21      vs.

                                                                       22      KRISTINE D’ARIENZO, an individual;

                                                                       23                        Counter-Defendant,

                                                                       24            The Parties hereby stipulate to extend the deadline for Counter-Plaintiffs to file their

                                                                                                                       Page 1 of 2
                                                                            Case 2:20-cv-00689-APG-EJY Document 23 Filed 06/25/20 Page 2 of 2


                                                                        1   response to Counter-Defendant’s Motion to Dismiss and agree as follows:

                                                                        2           1.      On May 29, 2020, Counter-Plaintiffs filed a Counterclaim against Counter-

                                                                        3   Defendant alleging fraud, conversion, unjust enrichment, and a violation of NRS 200.620.

                                                                        4           2.      On June 19, 2020, Counter-Defendant filed a Motion to Dismiss, with Counter-

                                                                        5   Plaintiff’s Response being due on July 3, 2020.

                                                                        6           3.      Counter-Plaintiffs’ attorney is a solo practitioner and had a pre-scheduled plan to be

                                                                        7   out of town during that time period. Accordingly, the Parties have agreed to allow Counter-

                                                                        8   Plaintiffs additional time to file their response to the Motion to Dismiss.

                                                                        9           4.      Accordingly, the Parties stipulate and agree that the deadline for Counter-Plaintiff

                                                                       10   to file a response to the Motion to Dismiss should be extended from July 3, 2020 to July 10, 2020.
Jeffrey Gronich, Attorney at Law, P.C.




                                                                       11           5.      A trial date has not yet been set in this matter and no other deadlines are affected by
                                  (702) 430-6896 FAX: (702) 369-1290




                                                                       12   this stipulation.
                                      1810 E. Sahara Ave., Suite 109
                                        Las Vegas, Nevada 89104




                                                                       13           6.      This stipulation and order is sought in good faith and not for the purpose of delay.

                                                                       14
                                                                            Dated: July 25, 2020                                   Dated: July 25, 2020
                                                                       15
                                                                            By:     _/s/ Jeffrey Gronich, Esq.___                  By:    _/s/ Alexander M.P. Perry, Esq.___
                                                                       16   Jeffrey Gronich, Esq. (#13136)                         Alexander M.P. Perry, Esq. (#14749)
                                                                            Jeffrey Gronich, Attorney at Law, P.C.                 Champion Law Firm PLLC
                                                                       17   1810 E. Sahara Ave, Suite 109                          8965 S. Eastern Ave., Suite 120-I
                                                                            Las Vegas, NV 89104                                    Las Vegas, NV 89123
                                                                       18
                                                                            Attorneys for Counter-Plaintiffs                       Attorneys for Counter-Defendant
                                                                       19

                                                                       20                                                  IT IS SO ORDERED

                                                                       21                                                  Dated this ____ day of ___________, 2020

                                                                       22                                                  __________________________________________
                                                                                                                           UNITED
                                                                                                                           UNITED STATES
                                                                                                                                   STATESMAGISTRATE     JUDGE
                                                                                                                                            DISTRICT JUDGE
                                                                       23                                                  Dated: June 25, 2020.

                                                                       24

                                                                                                                         Page 2 of 2
